Case 5:18-cv-01745-LCB Document 60-28 Filed 01/21/20 Page 1 of 2            FILED
                                                                   2020 Jan-21 PM 01:42
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                                                                        CITY 000001
Case 5:18-cv-01745-LCB Document 60-28 Filed 01/21/20 Page 2 of 2




                                                                   CITY 000002
